                                               Law Offices of
                                          Donna R. Newman
                                              Attorney at Law
                                          New York, New York 10007
                                            Tel. 212-229-1516
                                             Fax. 212-676-7497
                                              cell: 201-306-4369
                                        donnanewmanlaw@aol.com
Member: N.Y. & N.J. Bar




April 3, 2020

VIA EMAIL & ECF

Hon. J. Paul Oetken
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

                                  Re:     United States v. Darrell Lawrence, Juan Tejeda, et al.
                                  19 Cr. 00761 (JPO)

Dear Judge Oetken:

        I am appointed to represent Mr. Tejeda under the Criminal Justice Act. I write to request
permission for myself and members of my team who are also appointed under the Criminal
Justice Act, Romedio Viola, investigator and Leyla Tonak, paralegal, be permitted to submit
interim vouchers.

           I thank you for your attention to this matter.

Very truly yours,                                    Granted.
         Isl                                         So ordered.
Donna R. Newman                                        April 6, 2020
Cc: Romedio Viola via Email
    Leyla Tonak via Email
